Exhibit 10.1

LOGO [g2785703bofa.jpg]

AMENDMENT NO. 5 TO LOAN DOCUMENTS

This Amendment No. 5 (the “Amendment”) dated as of December 1, 2006, is between
Bank of America, N.A. (“Lender”) and Newport Corporation (“Borrower”).

RECITALS

A. Borrower has executed various documents concerning credit extended by the
Lender, including, without limitation, the following documents (the “Loan
Documents”):

1. A certain Loan Agreement dated as of September 25, 2002 (together with any
previous amendments, the “Loan Agreement”).

2. A certain Promissory Note dated as of September 25, 2002 in the original
principal amount of $5,000,000.00 (together with any previous amendments, the
“Note”).

B. Lender and Borrower desire to amend the Loan Documents.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Loan Documents.

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

2.1 The paragraph entitled “Arbitration” is hereby amended to read in its
entirety as follows:

“Dispute Resolution Provision. This paragraph, including the subparagraphs
below, is referred to as the ‘Dispute Resolution Provision.’ This Dispute
Resolution Provision is a material inducement for the parties entering into this
agreement.

 

  (a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
‘Claim’). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of
Lender involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.

 

  (b) At the request of any party to this agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the ‘Act’). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

 

  (c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(‘AAA’), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, any party to this
agreement may substitute another arbitration organization with similar
procedures to serve as the provider of arbitration.

 



--------------------------------------------------------------------------------

  (d) The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in Orange County, California. All Claims shall be
determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

 

  (e) The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of any statutes of limitation,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as set forth at subparagraph (j) of this Dispute
Resolution Provision. The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.

 

  (f) The procedure described above will not apply if the Claim, at the time of
the proposed submission to arbitration, arises from or relates to an obligation
to the Lender secured by real property. In this case, all of the parties to this
agreement must consent to submission of the Claim to arbitration.

 

  (g) To the extent any Claims are not arbitrated, to the extent permitted by
law the Claims shall be resolved in court by a judge without a jury, except any
Claims which are brought in California state court shall be determined by
judicial reference as described below.

 

  (h) Any Claim which is not arbitrated and which is brought in California state
court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638. The
referee (or presiding referee of the panel) shall be a retired Judge or Justice.
The referee (or panel of referees) shall be selected by mutual written agreement
of the parties. If the parties do not agree, the referee shall be selected by
the Presiding Judge of the Court (or his or her representative) as provided in
California Code of Civil Procedure Section 638 and the following related
sections. The referee shall determine all issues in accordance with existing
California law and the California rules of evidence and civil procedure. The
referee shall be empowered to enter equitable as well as legal relief, provide
all temporary or provisional remedies, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
trial, including without limitation motions for summary judgment or summary
adjudication . The award that results from the decision of the referee(s) will
be entered as a judgment in the court that appointed the referee, in accordance
with the provisions of California Code of Civil Procedure Sections 644(a) and
645. The parties reserve the right to seek appellate review of any judgment or
order, including but not limited to, orders pertaining to class certification,
to the same extent permitted in a court of law.

 

  (i) This Dispute Resolution Provision does not limit the right of any party
to: (i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies. The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration or judicial
reference.

 

  (j)

Any arbitration, judicial reference or trial by a judge of any Claim will take
place on an individual basis without resort to any form of class or
representative action (the ‘Class Action Waiver’). Regardless of anything else
in this Dispute Resolution Provision, the validity and effect of the Class
Action Waiver may be determined only by a court or referee and not by an
arbitrator. The parties to this Agreement acknowledge that the Class Action
Waiver is material and essential to the arbitration of any disputes



--------------------------------------------------------------------------------

 

between the parties and is nonseverable from the agreement to arbitrate Claims.
If the Class Action Waiver is limited, voided or found unenforceable, then the
parties’ agreement to arbitrate shall be null and void with respect to such
proceeding, subject to the right to appeal the limitation or invalidation of the
Class Action Waiver. The Parties acknowledge and agree that under no
circumstances will a class action be arbitrated.

 

  (k) By agreeing to binding arbitration or judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim. Furthermore, without intending in any
way to limit this Dispute Resolution Provision, to the extent any Claim is not
arbitrated or submitted to judicial reference, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by law in respect of such Claim. This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.”

 

  2.2 In paragraph 1.1(c) of the Exhibit to Loan Agreement, entitled
“Availability Period” the date December 1, 2006 is changed to December 1, 2007.

 

  2.3 In paragraph 1.1(d) (iv) (G) of the Exhibit to Loan Agreement, the
percentage “1.50%” is changed to “1.25%”.

3. Amendments to Note. The Note is hereby amended as follows:

 

  3.1 In the paragraph entitled “Payment”, the date December 1, 2006 is changed
to December 1, 2007.

 

  3.2 In the paragraph entitled “Advances Under the Line of Credit”, the date
December 1, 2006 is changed to December 1, 2007.

  3.3 The paragraph entitled “Arbitration” is hereby amended to read in its
entirety as stated in paragraph 2.1 of this Amendment.

 

  3.4 Paragraph 1.1(a) of the Exhibit to Note is amended to read in its entirety
as follows:

 

       “(a) the LIBOR Rate plus 1.25 percentage points.”

4. Representations and Warranties. When Borrower signs this Amendment, Borrower
represents and warrants to Lender that: (a) there is no event which is, or with
notice or lapse of time or both would be, a default under the Loan Documents
except those events, if any, that have been disclosed in writing to Lender or
waived in writing by Lender, (b) the representations and warranties in the Loan
Documents are true as of the date of this Amendment as if made on the date of
this Amendment, (c) this Amendment does not conflict with any law, agreement, or
obligation by which Borrower is bound, and (d) this Amendment is within
Borrower’s powers, has been duly authorized, and does not conflict with any of
Borrower’s organizational papers.

5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Loan Documents shall remain in full force and effect.

6. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

 



--------------------------------------------------------------------------------

7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Borrower:     Lender: Newport Corporation     Bank of America, N.A. By:   /s/
Robert G. Deuster     By:   /s/ Mara Vaisz   Robert G. Deuster, Chief Executive
Officer       Authorized Signer         Mara Vaisz, Vice President By:   /s/
Jeffrey B. Coyne         Jeffrey B. Coyne, Senior VP & General Counsel      